

116 HR 7833 IH: Tuscarawas River Flooding Study Act
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7833IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Gonzalez of Ohio introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the Corps of Engineers to conduct a feasibility study for the project for comprehensive watershed study, Tuscarawas River Basin, Ohio.1.Short titleThis Act may be cited as the Tuscarawas River Flooding Study Act.2.Tuscarawas River Basin, OhioThe Secretary of the Army, acting through the Chief of Engineers, is authorized to conduct a feasibility study for the project for comprehensive watershed study, Tuscarawas River Basin, Ohio.